DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Claim 15 is cancelled.
Claims 1, 7, and 16 are currently amended.
	In view of the amendment, filed on 09/03/2021, the following new grounds of objections/rejections are necessitated.
New Grounds of Objections/Rejections
Claim Objections
Claims 3, 4, and 6 are objected to because of the following informalities:
Claims 3-4 recite “forming the hot, foamed thermal plastic sheet of material…”. It is clear that the citations are referring back to the “forming a hot thermal plastic sheet of material” in claim 1. However, for the purpose of claim language consistency, the citations in claims 3-4 need to be modified as “the forming the hot thermal plastic sheet of material”. Appropriate correction is required.
	Claim 6 recites “the full thickness of the hot thermal plastic sheet of material”. It is clear that the citation refers to “a thickness” of the sheet material. However, for the purpose of the claim language consistency, “the full thickness” can be modified as “a full thickness…” or “a thickness…”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 20 recite “the slugs of material are recycled and reused to form new thermal plastic sheets of material” which renders the claims vague and indefinite. The term “new” is not defined by the claim, the specification does not provide a standard for ascertaining the scope of such terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Modification is required.
	Claim 16 recites “while retaining pliability” which is a relative term which renders the claim indefinite.  The scope of the term “retaining pliability” is not defined by the claim, the specification does not provide a standard for ascertaining the extend of “pliability”, and one of ordinary skill in the art would not be reasonably apprised of the scope of such a phrase. Modification is required.
Claim 16 recites the limitation of “the punches of the punch” in 10th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “the punches”. Modification is required.

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 06/04/2021.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemelson (US 3,817,671) in view of Okada et al. (US 3,515,615), as evidenced by Suski et al. (US 2014/0110878).
Lemelson (US ‘671) discloses a method for forming sheet material (12) having openings therein extending for substantially the entire length of the sheet, wherein the forming process is implemented by an apparatus (10) comprising an extruder (11) which feeds the sheet onto the upper surface of the belt (14) of an endless belt conveyor comprised of at least two pulleys or rollers (15 and 16), wherein the extruder (11) having a suitable means for forming the sheet (12) as it is fed by the extruder onto the endless belt conveyor (13), and a bucking roller (18) which is rotationally supported beneath the belt (14) to serve as a support for the sheet (12) and the upper portion of belt (14) as the fingers (22) of a forming drum (20) penetrate the sheet (12) forming openings (12') therein. (See column 2, lines 13-23 and lines 34-41)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fingers (22))]
    PNG
    media_image1.png
    232
    305
    media_image1.png
    Greyscale

[AltContent: textbox (Punches (22))][AltContent: textbox (An inner sheet (54))][AltContent: textbox (A punch (20))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A hot thermal plastic sheet (12, 50’))][AltContent: textbox (A composite panel (51C))][AltContent: arrow][AltContent: textbox (An outer sheet (56))]
    PNG
    media_image2.png
    182
    271
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (An upper platform (21))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A lower platform (13, 18))][AltContent: textbox (A plurality of apertures (12’))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    264
    582
    media_image3.png
    Greyscale


	
Moreover, Lemelson (US ‘671) teaches separate extruders (53, 55) form and feed respective sheets (54, 56) of plastic to the outer surfaces of expanded plastic sheet (50) prior to the location of the rollers (57 and 58) which are adjusted and operative to compress sheets (54, 56) into engagement with the opposite surfaces of sheet (51) so as to fusion bond the capping sheets to the core sheet (50). The rolls (57, 58) may be operable to compress the three sheets to provide a composite material (51C). (See column 5, lines 46-55)
	Furthermore, Lemelson (US ‘671) discloses the sheet (12) is formed of plastic and, while in a heat softened condition, openings (12’) are provided therein by the insertion of tooling into the sheet (12) at spaced apart intervals which tooling displaces material of the sheet to form cavities or holes (12’) therein. In a particular form, the sheet is predeterminately expanded to form enlarged openings either while the tooling is retained within the sheet or thereafter while the sheet is in an expandable condition. (See the abstract)
	Further, Lemelson (US ‘671) teaches the material of sheet 12 is in such a condition as it passes between drum 20 and belt 14 (e.g., heat softened) that it will be suitably displaced by protrusions 22 as they are forced through said sheet, yet will remain displaced after the protrusions 22 have been driven out of the sheet. (See column 3, lines 51-57)
Therefore, as to claim 1, Lemelson (US ‘671) discloses a method of forming a composite panel in-line, the method comprising: forming a hot thermal plastic sheet of material (12); providing the hot thermal plastic sheet of ; advancing the hot thermal plastic sheet of material through the punch in order to form apertures (12’) through the hot thermal plastic sheet of material such that each aperture (12’) extends from an outer surface of the hot thermal plastic (12) sheet of material to an inner surface of the hot thermal plastic sheet of material, wherein slugs of material are displaced from the hot thermal plastic sheet of material via the punch; and coupling an outer sheet (56) and an inner sheet (54) to the respective outer surface and the inner surface of the hot thermal plastic sheet (12) of material to form a composite panel (51C).
	Moreover, as to claim 10, Lemelson (US ‘671) teaches a method of continuously forming a composite panel along a single production line, the method comprising: forming a hot thermal plastic sheet of material (12); providing the hot thermal plastic sheet of material to a punch (20) having an upper platform (21) operatively connected to a lower platform (13, 18); displacing slugs of material from the hot thermal plastic sheet of material (12) via punch members (22) protruding outwardly from the punch (20); and coupling an outer sheet (56) and an inner sheet (54) to the respective outer surface and the inner surface of the hot thermal plastic sheet (12) of material to form a composite panel (51C).
Further, Lemelson (US ‘671) discloses a cool heat-transfer fluid or refrigerant may be circulated through the interior of the drum (20). (See column 2, lines 66-68)
	Further, as to claim 16, Lemelson (US ‘671) discloses a method of continuously forming a composite panel along a single production line, the method comprising: continuously extruding heated, foamed thermal plastic pellets to form a hot thermal plastic sheet of material (12); providing a punch (20) having an upper platform (21) with punches (22) extending therefrom and a lower platform (13, 18) operatively connected to the upper platform (21); providing the hot thermal plastic sheet of material (12) through the punch, wherein the hot thermal plastic sheet of material (12, 50) is advanced past cooling rollers (20) to cool the hot thermal plastic sheet of material, while retaining pliability properties, before being punched and punching to be completed; forming apertures (12’) through the hot thermal plastic sheet of material (12) via the punches (22) of the punch (21); and continuously laminating an outer sheet (56) and an inner sheet (54) to opposite surfaces of the hot thermal plastic sheet of material (12).
	However, Lemelson (US ‘671) is silent about a hot temperature of the thermal plastic sheet of material that is provided to a punch in which the upper (21) and lower platforms (13, 18) are coupled to each other, as claimed in claims 1, 10, and 16, and also is silent that the outer and the inner sheets are made of metallic materials, as claimed in claims 1 and 10.
In the analogous art, Okada et al. (US ‘615) discloses a method of bonding synthetic resin sheets and metal sheets by an apparatus, wherein the apparatus comprises an extruding machine (1) and a calender roll (2) forming a calendered PE sheet (3), wherein the inner and the outer aluminum sheets (6) are assembled to the respective inner and the outer surface of the calendered PE sheet (3) (See figs. 5-6), as claimed in claims 1, 10, and 14.
In the analogous art, Okada et al. (US ‘615) discloses a method of bonding synthetic resin sheets and metal sheets by an apparatus, wherein the apparatus comprises an extruding machine (1) and a calender roll (2) forming a calendered PE sheet (3), wherein the inner and the outer aluminum sheets (6) are assembled to the respective inner and the outer surface of the calendered PE sheet (3) (See figs. 5-6), as claimed in claims 1, 10, and 14.


    PNG
    media_image4.png
    160
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    275
    346
    media_image5.png
    Greyscale


	Furthermore, Okada et al. (US ‘615) disclose the melt adhering of the synthetic resin sheet to the metal sheet is effective at a temperature in the range of 160 ºC. to 240 ºC. under a pressure in the range between the contact pressure and 60 
    PNG
    media_image6.png
    24
    63
    media_image6.png
    Greyscale
, wherein a temperature range of 160 ºC. to 240 ºC is equivalent to 320 ºF. to 464 ºF. (See column 20, lines 3-7) therefore, Okada et al. (US ‘615) suggests that during the forming process, the formed hot poly-ehtylene plastic sheet (3) can have a temperature range of between 320 ºF. to 464 ºF. that overlaps a temperature requirement of between 250ºF and 350ºF.
As to claims 11-13, 17 Okada et al. (US ‘615) teaches the chilled rollers operate to reduce the temperature of the hot thermal plastic sheet of material from approximately 350 ºF. to approximately 250 ºF.
As to claim 14, Okada et al. (US ‘615) disclose applying adhesive to one of (i) the inner surface of each of the inner and outer metal sheets and (ii) the inner and outer surfaces of the thermal plastic sheet of material before coupling the outer metal sheet and the inner metal sheet to the respective outer surface and the inner surface of the hot thermal plastic sheet of material.
	Okada et al. (US ‘615) disclose the temperature is reduced to approximately 250 ºF.
	Okada et al. (US ‘615) disclose comprising cooling the hot, non-rigid thermal plastic sheet of material to approximately 250 ºF., wherein the hot, non-rigid thermal plastic sheet of material remains non-rigid.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant's invention to modify the composite panel forming step, through providing a temperature of the hot thermal plastic sheet of material between a temperature of between approximately 250 ºF and 350 ºF in order to improve bonding properties of the plastic sheet to enhance adhesion characteristics of the polyethylene sheet to the metallic layers, as suggested by Okada et al. (US ‘615).
	Moreover, it would have been obvious for one of ordinary skill in the art at the time of Applicant's invention to modify the composite panel forming step, as taught by Lemelson (US ‘671), through coupling an outer and inner metal sheet to the respective outer surface and the inner surface of the hot thermal plastic sheet of  the material in order to improve mechanical properties of the produced composite panel including mechanical strength of the composite panel, as suggested by Okada et al. (US ‘615).
	In another analogous art, Suski et al. (US ‘878) disclose an apparatus provided for forming, cutting and stamping a sheet into a plurality of uniformly stamped, imprinted dough pieces, wherein the sheet is delivered by conveyor (9), as a lower platform, to shaping, cutting and stamping apparatus (4), as upper platform, wherein the lower platform (9) is coupled to the upper platform (4) through side plates (60 and 62).

    PNG
    media_image7.png
    384
    426
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    265
    656
    media_image8.png
    Greyscale


	Therefore, as to claims 1, 10, and 16, a lower platform (9) is coupled to an upper platform (4).
It would have been obvious for one of ordinary skill in the art at the time of applicant’s invention to modify the punching step, as taught by the combined teachings of Lemelson (US ‘671) and Okada et al. (US ‘615), by coupling the upper and the lower platforms to each other in order to improve the workability of the operation to increase an accuracy of the thickness between the upper and lower platforms, as suggested by Suski et al. (US ‘878).
Moreover, as to claim 2, Lemelson (US ‘671) discloses the thermal plastic sheet (12) of material is a foamed thermal plastic sheet of material.
	As to claim 3, Lemelson (US ‘671) teaches forming the hot, foamed thermal plastic sheet of material includes (i) mixing foaming pellets and thermal plastic pellets together, (ii) heating the mixture of foaming and thermal plastic pellets to activate the foaming pellets and produce one of carbon dioxide and nitrogen gas to foam the thermal plastic pellets, and (iii) extruding the foamed thermal plastic pellets.
	As to claim 4, Lemelson (US ‘671) discloses forming the hot, foamed thermal plastic sheet (12) of material includes (i) heating a plurality of thermal plastic pellets within a chamber, (ii) introducing one of carbon dioxide and nitrogen gas into the chamber to foam the thermal plastic pellets, and (iii) extruding the foamed thermal plastic pellets.
	As to claim 5, Lemelson (US ‘671) teaches the foamed thermal plastic sheet of material is selected from the group consisting of HDPE, LDPE, and LDPP.
	As to claim 6, Lemelson (US ‘671) teaches the apertures penetrate the full thickness of the hot thermal plastic sheet of material and are substantially evenly spaced throughout the hot thermal plastic sheet of material.
	As to claim 7, Lemelson (US ‘671) discloses the slugs of material are recycled and reused to form new thermal plastic sheets of material.
	Furthermore, as to claim 8, Lemelson (US ‘671) teaches a plurality of composite panels are joined to form a storage container or a trailer.
claim 9, Lemelson (US ‘671) discloses the step of advancing the hot thermal plastic sheet of material over a plurality of rollers before advancing the hot thermal plastic sheet of material through the punch.
	As to claim 18, Lemelson (US ‘671) teaches the single production line provides the panels in a continuous manner and the punch forms apertures through the hot thermal plastic sheet of material via an up and down longitudinal movement, but is otherwise stationary with respect to the production line.
	As to claim 19, Lemelson (US ‘671) discloses the single production line provides the panels in a continuous manner and the punch forms apertures through the hot thermal plastic sheet of material via an up and down longitudinal movement and the punch also includes lateral movement with respect to the production line.
	As to claim 20, Lemelson (US ‘671) teaches the step of displacing slugs of material from the apertures formed in the hot thermal plastic sheet of material and recycling the slugs to form new thermal plastic sheets of material.
Response to Arguments
Applicant's arguments, filed on 03/10/2021, have been fully considered but they are not persuasive.
Applicant argues that “Lemelson states that “a primary object of this invention to provide an new and improved apparatus and method for forming sheet materials made of synthetic polymers and other compositions with openings therein without the removal of material from the sheet.” Further, “in contrast, amended claim 1 recites “wherein slugs of material are displaced from the hot thermal plastic sheet of material via the punch,” and amended Claim 10 recites “displacing slugs of material from the hot thermal plastic sheet of material via punch members protruding outwardly from the punch.” Therefore, Lemelson fails to teach or suggest displacing slugs of material from a hot thermal plastic sheet of material, as recited by amended Claims 1 and 10.”
Applicant’s argument are not persuasive. First, it should be noted that each of claims 1, 10, and 20 includes the limitation of “slugs of material are displaced from the hot thermal plastic sheet of material via the punch”, without any necessary requirement of removal of material from the sheet or generating scrap plastic. The claims only require displacing. Second, Lemelson (US ‘671) teaches the material of sheet 12 is in such a condition as it passes between drum 20 and belt 14 (e.g., heat softened) that it will be suitably displaced by protrusions 22 as they are forced through said sheet, yet will remain displaced after the protrusions 22 have been driven out of the sheet. (See column 3, lines 51-57) therefore, Lemelson (US ‘671) disclose the claimed requirement of displacing slugs of material from the hot thermal plastic sheet of material by the punch.
Further, Applicant argues that “Lemelson is silent on any teaching to suggest that the sheet material (12) is advanced past cooling rollers to cool the sheet material (120), while retaining pliability, before being punched.”
This is not found persuasive. First, it should be noted that the limitation, as currently formulated, does not necessary require the hot thermal plastic sheet of material is cooled before being punched because the way that the claim can be read now is that the hot thermal plastic sheet passes cooling rollers, and then, the hot thermal plastic sheet retains its pliability properties before being punched. Thus, based on formulation of the limitation, the cooling and the punching steps are not necessary requires any specific order to be before or after each other, but the limitation requires the hot thermal plastic sheet have the pliability properties before being punched. Second, Lemelson (US ‘671) discloses a cool heat-transfer fluid or refrigerant may be circulated through the interior of the drum (20). (See column 2, lines 66-68) Therefore, as soon as, the hot thermal plastic sheet (12, 50) contacts the drum roller (20) and before the punching step is completed, the cooling process of the hot thermal plastic sheet starts. As a result, as to claim 16, Lemelson (US ‘671) discloses the hot thermal plastic sheet of material is advanced to the cooling rollers (20 and 18) to cool the hot thermal plastic sheet of material before the punching of the thermal plastic sheet is completed and while the plastic sheet retain its pliability properties.

Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Legg et al. (US 5,066,531) disclose a process for hot pin perforation bonding of a plurality of lamina of thermoplastic foam sheet material to produce a controllably rigid, strong, lightweight and easily shaped cushioned foam plank; and a product as formed in that process.
Worrell, Jr. et al. (US 6,071,444) disclose a process of producing a perforation pattern in a slab of thermoplastic propellant material and the material produced includes subjecting the slab to a perforating press operation in which the press has a patterned array of fixed perforating members arranged according to a first pattern coordinated with a system for advancing and incrementally indexing the slab through the press is used to perforate the slab to create a desired second, denser perforation pattern by subjecting the slab to a series of perforation actions by the patterned array of perforating means coordinated with the indexing of the slab through the press.
	Mizuno (US 5,904,891) disclose a disk producing method by a vertical punch system 24 24a, 24b and 24c for forming holes 5 and 19 in the hot plastic sheet 21 by displacing or punching out slugs of material from the hot plastic sheet. See Figs. 4-11 and columns 5-10 in Mizuno.
	Ikeda (WO 2004/0287782) disclose an apparatus/process (Fig. 1) comprising the vertical punch device 14 comprising a movable upper platform 23b having punches 26 extending therefrom and a lower platform 23a coupled and cooperate with the upper platform via a positioning device 24 wherein the punch device forms though holes g2 in the tape or hot plastic sheet C depicted in Fig. 3.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	09/29/2021